DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17 & 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 17 recites “a second reflector” and “a second half-wave plate”, which renders the scope of the claim indefinite because there is no previous mention of a first reflector and a first half-wave plate in the claim. It is unclear whether the applicant intends to make reference to the first reflector and the first half-wave plate mentioned in claim 12, or if applicant intended for the second reflector and the second half-wave plate to be separate elements.
Likewise, clam 18 recites “a second Fourier lens”, which renders the scope of the claim indefinite because there is no previous mention of a first Fourier lens in the claim.
Claims 17 & 18 are rejected based on prior art (see rejection below) given the examiner’s broadest reasonable interpretation, and as much as they are understood and supported by the specification. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 & 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Szarvas et al. (US 2008/0088898).
In regard to claim 1, Szarvas et al. discloses a holographic data storage device with a single-arm structure (Figure 1), wherein a spherical light wave is used as a reference beam to interfere with a signal beam on a storage medium (18) to form a hologram (see paragraph 0024), and storage capacity is increased by a shift multiplexing method (see paragraph 0003); a pair of beam combiner (10) and beam splitter (13) work in an optical system, and perform beam combining and splitting operations on the reference beam and the signal beam successively (as shown); and a relay lens group comprising a filter (12) is disposed between the beam combiner and the beam splitter to transmit and filter patterns on a spatial light modulator (9).
In regard to claim 2, Szarvas et al. discloses that the beam combiner and the beam splitter are optical elements with polarization selectivity characteristics (as described in the specification, elements 10 & 13 are polarization beam splitters (PBS)).
In regard to claim 3, Szarvas et al. discloses that the filter is a low-pass filter, configured to control the size of the hologram on the storage medium (see paragraph 0024).

In regard to claim 5, Szarvas et al. discloses that at least one of lens elements in the relay lens group is installed on a translation stage in a shift multiplexing direction (understood from the arrangement of elements in Figure 1; see also paragraphs 0003 & 0029).
In regard to claim 6, Orlov et al. discloses a holographic data storage device with a single-arm structure (Figure 1), comprising: a laser output unit (2), a beam combining unit (10), a reference arm (see paragraph 0024), and a beam splitting unit (13), wherein the laser output unit is configured to output light and perform beam expansion processing on the light (see elements 3 & 4); the light subjected to beam expansion processing is incident to the beam combining unit (as shown), and the beam combining unit converts the input light into a signal beam and a reference beam which are coaxial and have orthogonal polarization directions (see the output of element 10; paragraph 0024), and outputs same to the beam splitting unit (as shown); the beam splitting unit separates the received signal beam and reference beam, the reference beam enters the reference arm (as shown), and the signal beam is incident to a storage medium (18); the reference beam is adjusted by the reference arm and then incident to the storage medium (as shown); the signal beam and the reference beam are emitted and interfered on the storage medium to form a hologram for recording information in the storage medium (see paragraph 0024), and storage capacity can be increased by a shift multiplexing method (see paragraph 0003).

In regard to claim 8, Szarvas et al. discloses wherein the laser output unit comprises a light source emitter (2), a beam expander (4), and a first half-wave plate (27); and light emitted from the light source emitter is processed by the beam expander and the first half-wave plate and then incident to the beam combining unit (as shown).
In regard to claim 9, Szarvas et al. discloses that the beam combining unit comprises a beam combiner (10), a spatial light modulator (9), a first reflector (20), and a relay lens group (11, 12, 14, 16, 24); the beam combiner first divides light from the laser output unit into a reference beam and a signal beam with orthogonal polarization directions (see paragraph 0024); the signal beam is reflected by the first reflector and then loaded with an input modulation signal by the spatial light modulator (see paragraph 0002); the modulated signal beam and reference beam converge in the beam combiner, pass through the relay lens group together, and then are incident to the beam splitting unit (as shown in Figure 1).
In regard to claim 10, Szarvas et al. discloses that a low-pass filter is disposed in the middle of the relay lens group to spatially filter the signal beam (as shown in Figure 1; see paragraph 0024).
In regard to claim 11, Szarvas et al. discloses that the beam combiner is an optical element with polarization selectivity characteristics, which is a first polarizing 
In regard to claim 15, Szarvas et al. discloses that the beam splitting unit comprises a beam splitter (13) and a first Fourier lens (14); the signal beam and the reference beam from the beam combining unit are separated by the beam splitter (as shown); the signal beam is incident to the first Fourier lens and then to the storage medium (as shown); and the reference beam is incident on the reference arm (as shown).
In regard to claim 16, Szarvas et al. discloses that the beam splitter is an optical element with polarization selectivity characteristics, which is a second polarizing beam splitter (as described in the specification, elements 10 & 13 are polarization beam splitters (PBS)).
In regard to claim 17, Szarvas et al. discloses that the reference arm comprises a second reflector (20) and a second half-wave plate (22); the polarization direction is adjusted by the second half-wave plate after the incident reference beam passes through the second reflector, so that the reference beam is the same as the signal beam and then incident to the storage medium (as shown).
In regard to claim 18, Szarvas et al. discloses that the signal reproduction unit comprises a second Fourier lens (24) and a photodetector (25); the reference beam is irradiated on a hologram for recording information in the storage medium (as shown), and input information is reproduced by the obtained diffracted light in the original signal beam direction, and is read by the photodetector after being processed by the second Fourier lens (see paragraph 0024).
Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record, Szarvas et al., discloses all the limitations of claim 6, as noted in the rejection above.
Furthermore, Szarvas et al. discloses: in regard to claim 12, wherein the beam combining unit comprises a beam combiner (10), a spatial light modulator (9), a first reflector (20), a first quarter-wave plate (27), a second quarter-wave plate (22), and a relay lens group (11, 12, 14, 16, 24); the beam combiner first divides light from the laser output unit into a reference beam and a signal beam with orthogonal polarization directions (as shown).
However, Szarvas et al. does not disclose: in regard to claim 12, after the signal beam is reflected by the first reflector and transmitted twice by the first quarter-wave plate, the polarization direction becomes vertical polarization, and the signal beam is reflected by the beam combiner, passes through the second quarter-wave plate and then is loaded with an input signal by the spatial light modulator and reflected; the modulated signal beam is incident to the beam combiner again after passing through the second quarter-wave plate again, and combines with the reflected reference beam to pass through the relay lens group together and then is incident to the beam splitting unit.
Conclusion
The prior art made of record and not relied upon (see attached PTO-892 form) is considered pertinent to applicant's disclosure.
Toishi et al. (US 2007/0268539) discloses an apparatus wherein a signal beam and a reference beam are applied to a holographic recording medium such that the signal beam combines with the reference beam in a recording layer of the holographic recording medium to form a hologram, so that the data is recorded.
Orlov et al. (US 6,108,110) discloses a pixel-based holographic storage wherein signal and reference beams are combined in a beam splitter and passed through a common lens directing the beams to a holographic tape medium.
Kawano et al. (US 2006/0245020) discloses a hologram recording method wherein a 0-th order component (DC component) of a reference light is simultaneously cut (band-pass filtered) by a spatial light modulator arranged as a programmable filter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Vincent Agustin whose telephone number is (571) 272-7567.  The examiner can normally be reached on Monday - Thursday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Peter Vincent Agustin/
Primary Examiner, Art Unit 2688